COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                  NO. 2-09-170-CR


TERRY LEE SCOTT II                                                         APPELLANT

                                           V.

THE STATE OF TEXAS                                                               STATE

                                        ----------

          FROM COUNTY CRIMINAL COURT NO. 10 OF TARRANT COUNTY

                                        ----------
                MEMORANDUM OPINION 1 AND JUDGMENT
                                    ----------
      We have considered the appellant's “Motion To Dismiss Appeal.” The motion

complies with rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P. 42.2(a).

No decision of this court having been delivered before we received this motion, we

grant the motion and dismiss the appeal. See id.; Tex. R. App. P. 43.2(f).

                                                      PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 17, 2009




      1
           See Tex. R. App. P. 47.4.